133 F.3d 924
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jeffrey WHITE;  Imogene White;  Ray White, Plaintiffs-Appellants,v.Lyle MINNICK, individually and in his capacity as theSheriff of Ringgold County, Iowa;  Arlen Hughes,individually and in his capacity as the County Attorney ofRinggold County, Iowa;  Highway Patrol, State of Missouri;Ringgold County, Iowa;  Unknown/Unnamed Defendants, sued as"John Doe", an unknown Missouri Highway Patrol Officer;Lawrence Waldauer, individually and in his capacity as WorthCounty, Missouri Sheriff;  Worth County Missouri Sheriff'sDepartment;  Lorace Waldeier, Defendants-Appellees.
No. 96-3606.
United States Court of Appeals, Eighth Circuit.
Dec. 12, 1997.

Before HANSEN, ROSS, and MURPHY, Circuit Judges.
PER CURIAM.


1
Jeffrey, Imogene, and Ray White brought a 42 U.S.C. § 1983 action against the above-named defendants.  In addition to federal civil rights violations, the Whites alleged various violations of state law.  The district court1 dismissed the action against the Missouri defendants and later granted summary judgment for the remaining defendants.  The Whites contest both the dismissal and the grant of summary judgment.  Having carefully reviewed the record, we conclude that the trial court committed no error, and we affirm.  See 8th Cir.  R. 47(B).



1
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa